Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 21, page 2, line 2, “may produce electricity” is amended to --produces electricity--.

Reasons for Allowance
Claims 21-36 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach nor suggest a VTOL aircraft comprising a first wing and a second first, first and second propulsion systems coupled to the first and second wings, respectively, and configured to produce vertical lift while the aircraft is in a hover regime and longitudinal thrust when the aircraft is in a forward flight regime, the first propulsion system coupled to the first wing configured to provide thrust vectoring and the second propulsion system coupled to the second wing configured to provide thrust control, at least one onboard rechargeable battery, wherein at least one of said first propulsion system or said second propulsion system comprises a power system and at least one foldable and variable speed rotor that is coupled to the power system and operative in an unlocked state to fold backward into a feathered position toward an aft end of the VTOL aircraft, and wherein the at least one foldable and variable speed rotor, when allowed to freely spin in the unlocked state, produces electricity to charge said at least one onboard rechargeable battery.  Although the prior art discloses similar VTOL aircraft, none of the prior art teach nor suggest a foldable rotor that produces electricity to charge a battery when allowed to freely spin in an unlocked state in which the rotor folds backwards into a feathered position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642